DETAILED ACTION
This Detailed Action is a response to Applicant’s Amendment and Response to Office Action filed on or about 28 June 2021. 
The current application was filed on or about 26 July, 2018. 
The current application incorporates by reference LeCrone (US 9,645,766 B1).  It should be noted that LeCrone is available as prior art.  The patent date of LeCrone is 9 May, 2017.  The filing date of the present application is 26 July, 2018.  Because there is more than one year between the filing date of LeCrone and the current application, LeCrone is available as prior art for all that it teaches. 
Any objection or rejection not maintained in this Detailed Action is withdrawn.
Claims 1 and 11 are allowable.
Applicant has cancelled Claims 7 and 17.
Claims 2-6, 8-10, 12-16, and 18-20 are allowed because they depend from an allowable base claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant uses the term out of band (OOB) storage command within the context of storage devices.  Giving the term “out of band storage command” its broadest reasonable interpretation, the scope of an out of band command is broad.  Out of band commanding stems 1.  Similar concepts are used in out of band management where a network operator establishing trust boundaries when accessing the management function of network resources2.  Finally, out of band data is a concept that identifies streams of data where data can be transferred through a stream that is independent from the main in band data stream3.  A command that falls within any of these concept is sufficient prior art to reject Applicant’s claims.  

Examiner’s Reasons for Allowance
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention to understand what the applicant has invented, review the claims, and conduct a thorough search of the prior art.  MPEP 2103 (I)-(II). 
A complete and thorough search of the prior art was made.  The search included searches of the USPTO’s patent database, non-patent literature, and a search of the internet for related art.
The utility of the present invention is the elimination of a host reading the data from one tape emulation device and writing the data to another one of the devices.  Specification [Pg. 1].   
Applicant’s independent Claims 1 and 11 contain allowable subject matter because, taken as a whole, they set forth claim elements that could not be located in a single reference or a combination of references.  
The closest pieces of prior art are LeCrone (US 9,645,766 B1 referred hereinafter as LeCrone 766), Barr (Barr, Jeff. Create a Virtual Tape Library Using the AWS Storage Gateway. AWS News Blog (05 November 2013), Gonzalez (US 7,698,532 B1). LeCrone 766 [Fig. 1] teaches a host coupled to a local storage device with a remote storage device coupled to the local storage device.  Data is transferred between the host, local storage device, and remote storage device.  LeCrone 766 [Col. 1 Lines 60-67].  However, Lecrone 766 does not teach or contemplate “an application on the host computing system generating a command for directly accessing a phantom version of the second storage device, wherein the phantom version is provided by driver software on the host computing system that causes the phantom version to appear to the application as the second storage device coupled directly to the host computing system” as set forth in Applicant’s Claims 1 and 11. 
Barr [Pgs 1-3] teaches AWS format storing data on a second storage device.  AWS includes configuring a Storage Gateway as a Virtual Tape Library (VTL).  Barr [Pg. 1].  Like Applicant’s invention, Barr discloses a virtual tape library that can be mounted to a tape drive.  Barr [Pg. 1].  The purpose of the virtual tape library is to replace existing physical tape infrastructure with virtual tape drives.  Barr [Pg. 1].  However, Barr does not teach or contemplate “an application on the host computing system generating a command for directly accessing a phantom version of the second storage device, wherein the phantom version is provided by driver software on the host computing system that causes the phantom version to appear to the application as the second storage device coupled directly to the host computing system” as set forth in Applicant’s Claims 1 and 11.
Finally, Gonzalez discloses a series of commands common with Applicant’s invention.  For example, Gonzales [Col. 4 Lines 47-48] teaches a CreateVirtualTape functionality.  

Response to Arguments
Applicant argues the amendments are sufficient to overcome the examiner’s 35 U.S.C. 102 rejection.  Applicant’s arguments are persuasive.  The 35 USC 102 rejection of Claims 1-3, 6, 8-13, 16, and 18-20 is withdrawn. 
Applicant argues the amendments are sufficient to overcome the examiner’s 35 U.S.C. 103 rejection.  Applicant’s arguments are persuasive.  The 35 USC 103 rejections of Claims 4, 5, 14, an 15 are withdrawn. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                            

/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Microsoft Computer Dictionary 5th Edition. Microsoft Press (2002). Pg. 382.
        2 Wikipedia, 2020, “Out of Band Management.”  Retrieved from https://en.wikipedia.org/wiki/Out-of-band_management#:~:text=In%20systems%20management%2C%20out%2Dof,apply%20it%20to%20network%20resources.. 
        3 Wikipedia, 2020, “Out-of-band Data.” Retrieved from https://en.wikipedia.org/wiki/Out-of-band_data